Ruben A. Valdez, Speaker House of Representatives Room 242 State Capitol Building Denver, Colorado  80203
Dear Ruben:
QUESTION PRESENTED AND CONCLUSION
I have your letter concerning whether HB 1238, as amended, is within the Governor's call.
My conclusion is "no."
ANALYSIS
Item 8 of the January 16, 1976 call reads "Duties of the Secretary of State."  HB 1238, as amended, does not concern any specific duties of the Secretary of State; instead, it makes substantive changes in a law that happens to be administered presently by the Secretary of State.
Sections 1 and 2 change lobbyist financial disclosure, reporting and registration requirements. Sections 3 and 4 establish a joint legislative ethics committee. As originally proposed, duties of the Secretary of State under the lobbyist regulation sections of the Sunshine Law were to be transferred to a joint legislative ethics committee. The amended bill creates a joint legislative ethics committee with lobbyist regulation duties in addition to those of the Secretary of State. Such a joint legislative committee might well be established by joint rule of the Senate and House, avoiding any problems with the Governor's call. Section 5 is a penalty section which should be stricken to conform with the other amendments proposed by the State Affairs Committee.
SUMMARY
It is my conclusion that HB 1238, as reported by the House State Affairs Committee, makes substantive changes in Part Three of the Sunshine Act, Regulation of Lobbyists, which are far beyond the duties of the Secretary of State. No other call item addresses lobbyist regulation. Therefore, HB 1238, as presently drafted, does not fall within the call.
Very truly yours,
                             J.D. MacFARLANE Attorney General
GOVERNOR LEGISLATIVE BILLS
H.B. 1238 (1976 Sess.)
Colo. Const. art. V, § 7
EXECUTIVE BRANCH Governor, Office of LEGISLATIVE BRANCH House of Representatives
A bill making substantive changes in the Sunshine Act regarding regulation of lobbyists is not within an item on the Governor's call reading "Duties of the Secretary of State."